Case: 13-60280      Document: 00512494759         Page: 1    Date Filed: 01/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-60280                          January 9, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
VICTOR HUGO CERVANTES-GONZALEZ, also known as Victor Hugo
Cervantes,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 723 617


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Petitioner Victor Hugo Cervantes-Gonzalez (Cervantes), a native and
citizen of Mexico, seeks our review of an order by the Board of Immigration
Appeals (BIA) dismissing his appeal of an order of the Immigration Judge (IJ)
that denied his application for withholding of removal. Cervantes asserts that
he is entitled to withholding of removal because he suffered persecution in



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60280    Document: 00512494759    Page: 2   Date Filed: 01/09/2014


                                No. 13-60280

Mexico when individuals who had taken a vehicle from Cervantes without
paying for it kidnapped and beat Cervantes’s brother and threatened to kill
Cervantes after he reported the theft to the police. The BIA determined that
Cervantes had failed to establish past persecution based on his membership in
a particular social group.
      Cervantes has failed to brief sufficiently that he was persecuted on the
basis of his membership in a particular social group.            Pursuant to
Rule 28(a)(8)(A) of the Federal Rules of Appellate Procedure, an appellant’s
argument must contain the reasons for the requested relief with citation to the
authorities, statutes, and parts of the record on which he relies. Cervantes’s
brief fails to meet this standard, as it contains only speculative and
conclusional assertions relating to past persecution; he makes no argument
relating to his membership in a particular social group.      See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (holding that arguments not briefed
are abandoned).      Furthermore, Cervantes’s conclusional assertions are
insufficient to establish that he is entitled to withholding of removal. See
Orellana-Monson v. Holder, 685 F.3d 511, 518-19 (5th Cir. 2012); Roy v.
Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004). Consequently, Cervantes’s petition
for review is DENIED.




                                      2